989 F.2d 500
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rhodney RECK, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF EDUCATION, OFFICE OF POSTSECONDARY EDUCATION, Defendant-Appellee.
No. 92-3546.
United States Court of Appeals, Sixth Circuit.
March 11, 1993.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and COHN, District Judge.*

ORDER

2
Rhodney Reck, a pro se litigant, appeals from an order of the district court denying him in forma pauperis status pursuant to 28 U.S.C. § 1915(d).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Reck states in his complaint that he was not provided an "adequate [or] satisfactory education."   No facts were set forth within the complaint to support this claim.   The district court determined that Reck's claims were without a legal basis in law.


4
Under 28 U.S.C. § 1915(d), a complaint is frivolous where it lacks an arguable basis in law.   Neitzke v. Williams, 490 U.S. 319, 325 (1989).   We review the district court's order for an abuse of discretion.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).


5
We are satisfied that the district court did not abuse its discretion in denying Reck in forma pauperis status.   His complaint lacks an arguable basis in law.


6
We do not address the substance of defendant's motion to dismiss.   That motion is filed pursuant to the Federal Rules of Civil Procedure and is not properly before this court.   Further, it asks for relief based upon the merits of Reck's complaint.   A dismissal pursuant to § 1915(d) is not a dismissal on the merits.   Denton, 112 S.Ct. at 1734.


7
Accordingly, the motion to dismiss is denied, Reck's motion to strike and for payment is denied, and the order of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation